Exhibit 10.1

April 25, 2001

Keith E. Gottfried
[Address intentionally left blank]

Re: Amendment to Employment Agreement

Dear Keith,

        In connection with the Employment Agreement (the “Agreement”) dated May
17, 2000 by and between you and Borland Software Corporation (formerly known as
Inprise Corporation and hereinafter referred to as “Borland”), and subject to
the approval of the Organization and Compensation Committee of the Borland Board
of Directors, the Agreement is hereby amended as set forth below:

        Paragraph (2) is hereby amended to add the following language: To assist
you in your relocation to the Santa Cruz, Scotts Valley or Silicon Valley areas,
Borland will provide you with corporate housing until the event in which you
purchase, lease or rent a residence in the Santa Cruz, Scotts Valley or Silicon
Valley areas occurs. All relocation benefits will be considered compensation and
will be added to your income for Form W-2 reporting purposes. In the event that
you purchase, lease or rent a residence in the Santa Cruz, Scotts Valley or
Silicon Valley areas, Borland will provide you with an additional payment with
respect to the imposition of applicable U.S. federal, California state and local
income and employment taxes payable by you due to Borland having made available
to you corporate housing from June 10, 2000 through a date in which you
purchase, lease or rent a residence. Irrespective of the actual tax rates that
may apply to you, such additional payment shall be determined using tax rates of
thirty-nine point six percent (39.6%) for U.S. federal income tax purposes, five
point four three six percent (5.436%) for California state income tax purposes
and one point four five percent (1.45%) for federal employment tax purposes.
Other than as expressly modified above, all of the other terms and conditions of
the Agreement dated May 17, 2000 shall remain in full force and effect without
modification.

Sincerely,

BORLAND SOFTWARE CORPORATION

By: /S/ DALE L. FULLER                         Dale L. Fuller President and
Chief Executive Officer

AGREED AND ACCEPTED ON
THIS 25 th DAY OF APRIL 2001

/S/ KEITH E. GOTTFRIED                        
Keith E. Gottfried